MEMORANDUM OPINION
The trial court entered a final judgment dismissing two of the three personal injury claims. The plaintiff guardian ad litem appealed the judgment to the Court of Appeals which affirmed the trial court in an in banc 6-4 decision. The Court of Appeals ruled in effect that emotional distress resulting from witnessing the death in an accident of a family member is compensable in a tort action only if there was a direct impact of the accident to the person suffering the emotional distress.
The plaintiff guardian ad litem petitioned for review. We allowed review. Before argument, the parties reached a settlement agreement and filed with the clerk of this court a proposed “STIPULATED ORDER OF DISMISSAL.”
Without expressing an opinion on the merits of this case, we dismiss the petition for review.